PEARSON, TILLMAN, Chief Judge
(concurring specially).
I place my concurrence in the decision upon the ground that the plaintiffs did not *330specify the amount of public liability insurance but merely suggested its necessity in the portfolio. Further, defendants’ negligent failure to secure public liability coverage in any amount did not give rise to a cause of action because plaintiffs were guilty of contributory negligence as a matter of law when they failed to make a sufficient examination of the policies to ascertain the lack of this coverage. Compare First National Insurance Agency, Inc., v. Leesburg Transfer & Storage, Inc., Fla. App.1962, 139 So.2d 476.